Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00364-CV

              TEXAS RESEARCH AND TECHNOLOGY FOUNDATION,
                                Appellant

                                            v.

                               VINTAGE OAKS, L.L.C.,
                                     Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 18-06-25023-CV
                   Honorable Camile Glasscock Dubose, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER the costs of this appeal assessed against appellant Texas Research and Technology
Foundation.

      SIGNED September 4, 2019.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice